Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 7 is allowed because the prior art of record fails to teach or suggest an aircraft platform comprising an electronic controller configured to select an operation mode of the aircraft platform between a first operation mode and a second operation mode while an aircraft is located on the landing pad, the electronic controller being configured to control the at least one actuator to level the landing pad in response to the first operation mode being selected, and the electronic controller being configured to control the at least one actuator to periodically change the inclination of the landing pad within a predetermined range with respect to the base such that the aircraft located on the landing pad continuously moves with the landing pad without stopping relative to a ground for an alignment of an inertial navigation system of the aircraft in response to the second operation mode being selected.
The best prior art of record is Godzdanker (PGPub #2014/0124621) teaches an aircraft landing platform with an electronic controller that is configured to control the actuators that control the position of the landing pad, and the controller can level the landing pad while the aircraft is on the landing pad, and the controller can periodically change the inclination of the base, and the aircraft can be stationed on the pad while this inclination change happens which would result in the aircraft continuously moving.  But, Godzdanker does not teach that the electronic controller can chose between a pair of operation modes where the first operation mode has the actuator level the landing pad, and the second mode has the actuator periodically change the inclination of the landing pad with the aircraft on the landing pad for alignment of an inertial navigation system of the aircraft.
Another prior art of record is Banerjee (PGPub #2018/0101173) does teach a landing pad with an electronic controller that can align the landing pad with the inertial navigation system on the aircraft, but Banerjee does not teach aligning the landing pad with the inertial navigation system of the aircraft while the aircraft is located on the landing pad, and does not teach that the electronic controller can chose between a pair of operation modes where the first operation mode has the actuator level the landing pad, and the second mode has the actuator periodically change the inclination of the landing pad with the aircraft on the landing pad for alignment of an inertial navigation system of the aircraft.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an electronic controller that can chose between a pair of operation modes where the first operation mode has the actuator level the landing pad, and the second mode has the actuator periodically change the inclination of the landing pad with the aircraft on the landing pad for alignment of an inertial navigation system of the aircraft because none of the prior arts of record teach these limitations.
Claims 1-5, 8-12, and 14 are allowed because of their respective dependence on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647